QUESTION: Must a supervisor of elections process lists of names pursuant to s. 98.212(3), F. S., when such lists are submitted by persons or organizations other than those listed in s. 98.212(1), F. S.?
SUMMARY: Under s. 98.212(3), F. S., it is the duty of a supervisor of elections to process lists of names submitted by any person or organization "for indication of registration or nonregistration or for party affiliation." Your question is answered in the affirmative. The first two subsections of s. 98.212, F. S., impose upon the several supervisors of elections the duty of providing certain statistical information under specified circumstances to "recognized public or private universities and senior colleges within the state, to state or county governmental agencies and to recognized political party committees." Subsection (3) of s.98.212 states: Lists of names submitted to supervisors for indication of registration or nonregistration or for party affiliation shall be processed at all times at cost; provided, that in no case shall the charge exceed 3 cents for each name on which the information is furnished. (Emphasis supplied.) There is nothing in the text of s. 98.212(3), F. S., which limits the duty imposed thereby to lists of names submitted by the entities described in s. 98.212(1). Accordingly, I am of the opinion that it is the duty of the respective supervisors of elections under s.98.212(3) to process lists of names submitted by any person or organization. It should be noted, however, that s. 98.212(3) requires that lists of names be processed only "for indication of registration or nonregistration or for party affiliation" and does not require a supervisor of elections to provide any additional information.